                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Joe L. Adams, Jr.,                  )
                                    )                 Civil Action No.: 0:19-cv-00663-JMC
                   Plaintiff,       )
                                    )                         ORDER AND OPINION
              v.                    )
                                    )
3D Systems, Inc.,                   )
                                    )
                   Defendant.       )
___________________________________ )

       Joe L. Adams, Jr. (“Plaintiff”), proceeding pro se, filed a Complaint (ECF No. 1) against

his former employer, 3D Systems, Inc. (“Defendant”), alleging claims of discrimination,

harassment, and retaliation based on his race, color, and national origin in violation of Title VII of

the Civil Rights Act of 1964, age discrimination in violation of the Age Discrimination in

Employment Act of 1967, and state-law claims for assault, negligent supervision, and wrongful

termination. Defendant filed an Answer (ECF No. 15) and later amended its Answer to include

several counterclaims. (ECF No. 58.) Plaintiff filed a Motion to Dismiss Counterclaims. (ECF No.

76.) This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”), filed on January 30, 2020.1 (ECF No. 95.) For the reasons stated

below, the court ACCEPTS the Report (ECF No. 95), and DENIES Plaintiff’s Motion to Dismiss

the Counterclaims (ECF No. 76).




1
 Objections to the Report were due by February 13, 2020, fourteen (14) days after the filing of the
Report. (ECF No. 95-1.) Because the Report was served by mail to Plaintiff, objections were due
by February 16, 2020. Plaintiff did not file his objection until February 18, 2020; however,
Plaintiff’s Objection is not untimely because February 16, 2020 fell on a Sunday, and Monday,
February 17, 2020, was a legal holiday, thus extending the filing period to February 18, 2020. See
FED. R. CIV. P. 6(a)(1).
                                                  1
                        I. FACTUAL AND PROCEDURAL HISTORY

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 95 at 2–7.) On March 6, 2019, Plaintiff filed a Complaint

against his former employer alleging claims of discrimination, harassment, and retaliation based

on his race, color, and national origin in violation of Title VII of the Civil Rights Act of 1964, age

discrimination in violation of the Age Discrimination in Employment Act of 1967, and state-law

claims for assault, negligent supervision, and wrongful termination. (ECF No. 1.) Defendant

responded to the Complaint and filed an Answer and a Motion for Partial Dismissal. (ECF Nos.

14, 15.) On September 24, 2019, Defendant filed a Motion to Amend its Answer to include several

counterclaims. (ECF No. 58.) Plaintiff opposed the Motion to Amend. (ECF No. 63 (captioned

“Plaintiff Supporting Evidence and Response,” docketed as Response in Opposition to Motion to

Amend).) Defendant replied on November 5, 2019. (ECF No. 64.) Plaintiff filed a Surreply on

November 8, 2019. (ECF No. 65.) The Magistrate Judge granted Defendant’s Motion to Amend

its Answer to include counterclaims against Plaintiff. (ECF No. 69.) Plaintiff filed a Motion to

Dismiss Counterclaims on December 19, 2019. (ECF No. 76.) The Motion to Dismiss

Counterclaims argues the counterclaims include inaccurate factual allegations and that certain

employment documents were never signed by Plaintiff. (ECF No. 76 at 1–2.)

                                      II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The court reviews de novo only those portions of a Magistrate Judge’s Report and



                                                  2
Recommendation to which specific objections are filed, and reviews those portions which are not

objected to – including those portions to which only “general and conclusory” objections have

been made – for clear error. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983); Orpiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982). The court may accept, reject, or modify, in whole or in part, the

recommendation of the Magistrate Judge or recommit the matter with instructions. See 28 U.S.C.

§ 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12-cv-0118-GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

favorable manner, “no matter how inartfully pleaded, to see whether they could provide a basis for

relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Yet, even

though pro se documents are liberally construed by federal courts, “[t]he ‘special judicial solitude’

with which a district court should view pro se complaints does not transform the court into an

advocate.” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                          III. ANALYSIS

       “[I]n ruling on a motion to dismiss under Rule 12(b)(6), the court ‘may only look to the

allegations of the complaint . . . [and] the Court will not consider any additional facts that were not

alleged in the complaint.’” (ECF No. 95 at 5 (quoting El Hadidi v. Intracoastal Land Sales, Inc.,

No. 4:12-CV-00535-RBH, 2013 WL 625575, at *3 n.3 (D.S.C. Feb. 20, 2013)).) “A motion to

dismiss under Rule 12 tests the sufficiency of the [pleading]. It does not resolve conflicts of facts.”

(Id. (quoting Roberts v. Myers, No. CA 4:11-1756-RBH-TER, 2012 WL 2018525, at *1 (D.S.C.



                                                  3
May 17, 2012), report and recommendation adopted, No. 4:11-CV-01756-RBH, 2012 WL

2018521 (D.S.C. June 5, 2012)).) The court is required to accept the nonmoving party’s allegations

of facts as true. (Id. (citing Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).)

       Here, Plaintiff’s Motion to Dismiss Counterclaims argues the counterclaims include

inaccurate factual allegations. (ECF No. 76 at 1–2.) However, factual allegations in the

counterclaims must be accepted as true, and the pleader of the counterclaims is afforded the benefit

of all reasonable inferences. Mylan Labs., 7 F.3d at 1134. Now is not the time for the court to

consider Plaintiff’s opposing factual arguments to determine which version of the facts is accurate.

Id. Accepting the allegations of the counterclaims in the light most favorable to Defendant,

Defendant has set out plausible counterclaims against Plaintiff. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007) (“Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint [or counterclaim] are

true (even if doubtful in fact).” (internal and external citations omitted).)

       Petitioner filed objections (“Objection”) to the Magistrate Judge’s Report and

Recommendation on February 18, 2020. (ECF No. 107.) The court finds Plaintiff’s Objection

rehashes factual arguments concerning the employment documents between Plaintiff and

Defendant. However, the Magistrate Judge’s Report correctly states that the motion-to-dismiss

stage is not the time to consider opposing factual allegations. (ECF No. 95 at 5–6.) Further, the

court is not obligated to provide de novo review because Petitioner fails to provide specific

objections to the Report. See FED. R. CIV. P. 72(b)(3) (requiring a district judge to determine de

novo any part of the magistrate judge’s disposition that has been properly objected to). Upon

review of the record, no clear errors were found.




                                                   4
                                        IV. CONCLUSION

         After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 95) and

DENIES Plaintiff’s Motion to Dismiss Counterclaims (ECF No. 76) pursuant to Fed. R. Civ. P

41(b).

         IT IS SO ORDERED.




                                                                 United States District Judge
March 18, 2020
Columbia, South Carolina




                                                   5
